DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10-12, 15, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,996,198) in view of Li et al. (US PGPub 2015/0145831), Smith et al. (US PGPub 2019/0138154) further in view of Zhang (US PGPub 2018/0259321 hereinafter referred to as Zhang ‘321).

Regarding claim 1, Zhang discloses an electronic device (fig. 1) comprising:
a housing (fig.15, electronic device 101) including a side member (inherent); 
a display panel (fig. 1, light guide plate 1);
a cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel (fig. 15, transparent protection panel 104 of display screen); and
a proximity sensor (touch and fingerprint sensor, col. 1, line 65 to col. 2, line 2) comprising a first light emitter and a light receiver (fig. 1, light emitters 2 and light receivers 3). 
wherein the  first light emitter (fig. 1, light emitters 2) is disposed in a position aligned with a second region not covering the display panel (column 4, lines 23-25 and fig. 1, the plurality of light emitters 2 are disposed on at least one side of the light guide plate 1 or under the light guide plate 1), and 
wherein the light receiver (fig. 1, light receivers 3) is disposed below the display panel (column 4, lines 28-30, the plurality of light receivers 3 are tightly fitted and adhered to a lower surface of the light guide plate 1), and configured to detect a first reflected light passing through the first region and the display panel (column 4, lines 22-23, plurality of light receivers 3 for receiving the light emitted into the light guide plate 1 by the light emitters 2), the first reflected light comprising the first light reflected by the external object (column 6, lines 45-48, by detecting the attenuation of signals of the light receivers 3, a fingerprint image may be acquired, whether the light guide plate is touched by a finger may be detected, or a location touched by a finger may be detected).  
However Zhang does not disclose wherein the proximity sensor comprises a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board, a processor; wherein the cover includes a first region covering the display panel and a second region not covering the display panel; wherein the processor is configured to control the proximity sensor to identify proximity of an external object based on at least the first reflected light. 
In a similar field of endeavor of electronic devices, Li discloses wherein the sensor is a proximity sensor (fig. 8, proximity sensing device 800) comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board ([0082] and fig. 8, the proximity sensing device 800 further includes a printed circuit board 801 disposed below the signal transmitting element 302 and the signal sensing element 303), a processor (fig. 10, CPU 100); wherein the processor is configured to control the proximity sensor to identify proximity of an external object based on at least the first reflected light ([0102] and fig. 10, The CPU 100 (sometimes referred to as controller or operation control, including microprocessor or other processor device and/or logic device) receives an input and controls respective parts and operations of the electronic device 1000. The CPU 100 may control the proximity sensing device 1001 to realize the function of proximity detection), and comprises a color region configured to block light and a transparent region configured to allow light to 
Therefore, it would have been obvious to one of ordinary skill in the art to package the light emitters/receivers of Zhang in a single proximity sensing device mounted on a printed circuit board as taught by Li, for the purpose of producing an integrated proximity sensor for packaging/space/size efficiency. 
Zhang teaches a cover over a display area (fig. 15, element 104) and over another area but does not specifically disclose wherein the cover includes a first region covering the display panel and a second region not covering the display panel. Zhang teaches in Figs. 1-3 the placement of light emitters on the exterior/peripheral region of the central region, which would map to the active display region 103 shown in fig. 15.  In a similar field of endeavor of display devices, Smith discloses the cover forming a first surface of an exterior of the electronic device ([0008], an input device is provided that includes a transparent cover layer having a top surface and a bottom surface, and a material layer positioned below and directly contacting the bottom surface of the transparent cover layer, wherein the material layer has a second index of refraction (n.sub.2) that is lower than a first index of refraction (n.sub.1) of the transparent cover layer, and wherein a first region of the transparent cover layer extends past an end of the material layer), wherein the cover includes a first region covering the display panel (fig. 3B, active display area 305a) and a second region not covering the display panel (fig. 3B, area outside of active display area 305a). 
Therefore it would have been obvious to one of ordinary skill in the art to modify Zhang by specifically providing the cover structure, as taught by Smith, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Zhang teaches in Figs. 1-3 the placement of light emitters on the exterior/peripheral region of the central region, which would map to the active display region 103 shown in fig. 15. In a similar field of endeavor Zhang ‘321 discloses a housing including a side member (fig. 3; element 40); a display panel including a light blocking layer having an opening to allow light to pass through (fig. 3 and [0040], display screen 20 including display region 21 and non-display region 223); - the cover disposed over the display panel (fig. 3, cover plate 10), and wherein the second region is a region not covering the display panel and the second region is disposed between the first region and the side member (fig. 3 and [0042], The Examiner notes: figs. 4-12 show embodiments rearranging how the sensor unit 61 could be placed/constructed).  
	In view of the teachings of Zhang, Li, Smith, and Zhang ‘321 it would have been obvious to one of ordinary skill in the art to rearrange the location of the sensing device 800 in Li to a location with an emitter on the side and a receiver in the display panel area as suggested as an obvious possibility by the multiple embodiments of Zhang ‘321 based on the trend of user preference for larger display screen areas while maintaining the same size device, thus narrowing the side edges around a display screen. 

Regarding claim 3, Zhang does not disclose wherein the light receiver and the first light emitter form at least a portion of a sensor which is formed as a same package.
Li discloses wherein the light receiver and the first light emitter form at least a portion of a sensor which is formed as a same package ([0082] and fig. 8, the proximity sensing device 800 further includes a printed circuit board 801 disposed below the signal transmitting element 302 and the signal sensing element 303). 
Zhang discloses the claimed invention except for a sensor which is formed as a same package.  It would have been obvious to one having ordinary skill in the art to form the sensor in the same package, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 

Regarding claim 7, the combination of Zhang, Li, Smith and Zhang ‘321 discloses the second region not covering the display panel as discussed in claim 1, Zhang further discloses further comprising a second light emitter (fig. 1, plurality of light emitters 2) disposed below the second region (column 4, lines 23-25 and fig. 1, the plurality of light emitters 2 are disposed on at least one side of the light guide plate 1 or under the light guide plate 1), and configured to output a second light (column 4, lines 20-21, plurality of light emitters 2 for emitting at least part of light into the light guide plate 1), 
wherein the first light emitter is spaced apart from the light receiver by a first distance (fig. 1), and the second light emitter is spaced apart from the light receiver by a second distance (fig. 1 shows multiple pairs of light emitters and light receivers such that a second light emitter and the first light emitter are spaced apart from a light receiver by respective first and second distances –note that the claim does not require that the same light receiver be receiving light from both the first and second light emitters).

Regarding claim 10, Zhang discloses obtain biometric information (column 1, line 64, fingerprint acquisition device). 
However Zhang fails to disclose further comprising a processor, wherein the processor is configured to obtain information corresponding to the external object based on at least the first reflected light.
In a similar field of endeavor of touchscreen devices Li discloses further comprising a processor, wherein the processor is configured to obtain information corresponding to the external object based on at least the first reflected light ([0102], The CPU 100 (sometimes referred to as controller or operation control, including microprocessor or other processor device and/or logic device) receives an input and controls respective parts and operations of the electronic device 1000. The CPU 100 may control the proximity sensing device 1001 to realize the function of proximity detection). 


Regarding claim 11, Zhang discloses an electronic device (fig.15) comprising: 
a housing (fig.15, electronic device 101);
a cover (fig.15, transparent protection panel 104 of display screen);
a display panel (column 10, lines 34-39) disposed below or beneath a first region of the cover (fig.15); 
a sensor comprising a first light emitter and a light receiver (fig. 1, light emitters 2 and light receivers 3);
wherein the first light emitter (fig.1, light emitters 2) is disposed in a position aligned with the second region of the cover (column 4, lines 28-30, the plurality of light receivers 3 are tightly fitted and adhered to a lower surface of the light guide plate 1), and configured to output a first light through the second region (column 4, lines 20-21, plurality of light emitters 2 for emitting at least part of light into the light guide plate 1); and
wherein the light receiver (fig.1, light receivers 3) is disposed below the display panel (column 4, lines 28-30, the plurality of light receivers 3 are tightly fitted and adhered to a lower surface of the light guide plate 1), and configured to detect a first reflected light passing through the first region and the display panel (column 4, lines 22-23, plurality of light receivers 3 for receiving the light emitted into the light guide plate 1 by the light emitters 2), the first reflected light comprising the first light reflected by an external object (column 6, lines 45-48, by detecting the attenuation of signals of the light receivers 3, a fingerprint image may be acquired, whether the light guide plate is touched by a finger may be detected, or a location touched by a finger may be detected).
However Zhang does not disclose wherein the sensor is a proximity sensor comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board, a processor; the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the 
In a similar field of endeavor of electronic devices, Li discloses wherein the sensor is a proximity sensor (fig. 8, proximity sensing device 800) comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board ([0082] and fig. 8, the proximity sensing device 800 further includes a printed circuit board 801 disposed below the signal transmitting element 302 and the signal sensing element 303), a processor (fig. 10, CPU 100); wherein the processor is configured to control the proximity sensor to identify proximity of an external object based on at least the first reflected light ([0102] and fig. 10, The CPU 100 (sometimes referred to as controller or operation control, including microprocessor or other processor device and/or logic device) receives an input and controls respective parts and operations of the electronic device 1000. The CPU 100 may control the proximity sensing device 1001 to realize the function of proximity detection), and wherein the second region not covering the display panel comprises a color region configured to block the first light and a transparent region configured to pass the first light to the outside ([0061], An open area 3024 permits light from the light transmitting element 302 to pass to impinge on the window 301 while the member 3022 blocks light leakage). 
Therefore, it would have been obvious to one of ordinary skill in the art to package the light emitters/receivers of Zhang in a single proximity sensing device mounted on a printed circuit board as taught by Li, for the purpose of producing an integrated proximity sensor. 
Zhang teaches a cover over a display area (fig. 15, element 104) and over another area but does not specifically disclose the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the display panel. Zhang teaches in Figs. 1-3 the placement of light emitters on the exterior/peripheral region of the central region, which would map to the active display region 103 shown in fig. 15.  In a similar field of endeavor of display devices, Smith discloses the cover forming a first surface of an exterior of the electronic device ([0008], an input device is provided that includes a transparent cover layer having a top 
Therefore it would have been obvious to one of ordinary skill in the art to modify Zhang by specifically providing the cover structure, as taught by Smith, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Zhang teaches in Figs. 1-3 the placement of light emitters on the exterior/peripheral region of the central region, which would map to the active display region 103 shown in fig. 15. In a similar field of endeavor Zhang ‘321 discloses a housing including a side member (fig. 3; element 40); a display panel including a light blocking layer having an opening to allow light to pass through (fig. 3 and [0040], display screen 20 including display region 21 and non-display region 223); - the cover disposed over the display panel (fig. 3, cover plate 10), and wherein the second region is a region not covering the display panel and the second region is disposed between the first region and the side member (fig. 3 and [0042], The functional area 23 can be shaped as a hole, but the embodiments are not limited to this. The shape of the functional area 23 can also be a circular arc, a rounded rectangle, a rounded square or the like); and the light receiver configured to detect a first reflected light passing through the first region covering the display panel and the opening of the light blocking layer included in the display panel ([0045]: the sensor unit 61 includes an emitter 611 and a receiver 612, [0044]: the position of the functional area 23 can be varied according to the function performed by the functional assembly 60 and the position of the functional assembly 60, [0033]: although the terminal 100 includes the functional assembly 60, it is not required to provide a non-display region separately for the display screen 20 in order to realize the functions of the functional assembly 60, such that a proportion of the display region in the display screen 20 can be increased, hence realizing an effect of large-screen display, Examiner notes: figs. 4-12 show embodiments rearranging how the sensor unit 61 could be placed/constructed).  


Claims 12 and 15 are within the scope of claims 3 and 7 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 18, Zhang discloses an electronic device (fig.1) comprising: 
a display panel (fig.1, light guide plate 1);
a cover (fig.15, transparent protection panel 104 of display screen); 
a sensor comprising a first light emitter and a light receiver (fig. 1, light emitters 2 and light receivers 3);
wherein the first light emitter (fig.1, light emitters 2) is disposed in a position aligned with the second region (column 4, lines 23-25 and fig.1, the plurality of light emitters 2 are disposed on at least one side of the light guide plate 1 or under the light guide plate 1); 
and the light receiver (fig.1, light receivers 3) is disposed below the display panel and configured to detect a first reflected light passing through the first region and the display panel (column 4, lines 28-30, the plurality of light receivers 3 are tightly fitted and adhered to a lower surface of the light guide plate 1); and
configured to:
output a first light by using the first light emitter (column 4, lines 20-21, plurality of light emitters 2 for emitting at least part of light into the light guide plate 1), 
detect a first reflected light of at least a portion of the first light that collides with an external object (column 4, lines 22-23, plurality of light receivers 3 for receiving the light emitted into the light guide plate 1 by the light emitters 2), the first reflected light comprising the first light reflected by the external object, by using the light receiver (column 6, lines 45-48, by detecting the attenuation of signals 
However Zhang does not disclose wherein the sensor is a proximity sensor comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board, a processor; the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the display panel; a processor configured to: determine a distance between the external object and the electronic device based on at least the detection, and wherein the second region not covering the display panel comprises a color region configured to block the first light and a transparent region configured to pass the first light to the outside. 
In a similar field of endeavor of electronic devices, Li discloses wherein the sensor is a proximity sensor (fig. 8, proximity sensing device 800) comprising a printed circuit board, a first light emitter mounted on the printed circuit board, and a light receiver mounted on the printed circuit board ([0082] and fig. 8, the proximity sensing device 800 further includes a printed circuit board 801 disposed below the signal transmitting element 302 and the signal sensing element 303), a processor configured to: determine a distance between the external object and the electronic device based on at least the detection ([0004], the proximity sensor can measure a distance by using the optical signal (e.g., infra-red rays)), and wherein the second region not covering the display panel comprises a color region configured to block the first light and a transparent region configured to pass the first light to the outside ([0061], An open area 3024 permits light from the light transmitting element 302 to pass to impinge on the window 301 while the member 3022 blocks light leakage). 
Therefore, it would have been obvious to one of ordinary skill in the art to package the light emitters/receivers of Zhang in a single proximity sensing device mounted on a printed circuit board as taught by Li, for the purpose of producing an integrated proximity sensor. 
Zhang teaches a cover over a display area (fig. 15, element 104) and over another area but does not specifically teach discloses the cover forming a first surface of an exterior of the electronic device, wherein the cover includes a first region covering the display panel and a second region not covering the display panel. In a similar field of endeavor of display devices, Smith discloses the cover forming a first 
Therefore it would have been obvious to one of ordinary skill in the art to modify Zhang by specifically providing the cover structure, as taught by Smith, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Zhang teaches in Figs. 1-3 the placement of light emitters on the exterior/peripheral region of the central region, which would map to the active display region 103 shown in fig. 15. In a similar field of endeavor Zhang ‘321 discloses a housing including a side member (fig. 3; element 40); a display panel including a light blocking layer having an opening to allow light to pass through (fig. 3 and [0040], display screen 20 including display region 21 and non-display region 223); - the cover disposed over the display panel (fig. 3, cover plate 10), and wherein the second region is a region not covering the display panel and the second region is disposed between the first region and the side member (fig. 3 and [0042], The functional area 23 can be shaped as a hole, but the embodiments are not limited to this. The shape of the functional area 23 can also be a circular arc, a rounded rectangle, a rounded square or the like); and the light receiver configured to detect a first reflected light passing through the first region covering the display panel and the opening of the light blocking layer included in the display panel ([0045]: the sensor unit 61 includes an emitter 611 and a receiver 612, [0044]: the position of the functional area 23 can be varied according to the function performed by the functional assembly 60 and the position of the functional assembly 60, [0033]: although the terminal 100 includes the functional assembly 60, it is not required to provide a non-display region separately for the display screen 20 in order to realize the functions of the functional assembly 60, such that a proportion of the display region in the display screen Examiner notes: figs. 4-12 show embodiments rearranging how the sensor unit 61 could be placed/constructed).  
	In view of the teachings of Zhang, Li, Smith, and Zhang ‘321 it would have been obvious to one of ordinary skill in the art to rearrange the location of the sensing device 800 in Li to a location with an emitter on the side and a receiver in the display panel area as suggested as an obvious possibility by the multiple embodiments of Zhang ‘321 based on the trend of user preference for larger display screen areas while maintaining the same size device, thus narrowing the side edges around a display screen. 

Regarding claim 20, Zhang further discloses wherein first light emitter is disposed in a side space of the display panel or below the side space (fig.1).

Regarding claim 21, Zhang does not disclose wherein the electronic device is configured to prevent the light receiver from receiving the first light other than reflected by the external object. 
In a similar field of endeavor of electronic devices, Li discloses wherein the electronic device is configured to prevent the light receiver from receiving the first light other than reflected by the external object ([0061], An open area 3024 permits light from the light transmitting element 302 to pass to impinge on the window 301 while the member 3022 blocks light leakage). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang to prevent the light receiver from receiving the first light other than reflected by the external object as taught by Li, for the purpose of performing the function of a proximity sensor. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Li, Smith, and Zhang‘321 further in view of Klinghult (US PGPub 2010/0277431). 

Regarding claim 19, the combination of Zhang, Li, Smith, and Zhang ‘321 discloses the second region not covering the display panel as discussed in regard to claim 18, Zhang further discloses wherein the first light emitter is spaced apart from the light receiver by a first distance (fig. 1), and a second light emitter (fig. 1, plurality of light emitters 2) is disposed below the second region (column 4, lines 23-25 and 
	However the combination of Zhang, Li, Smith and Zhang ‘321 does not disclose wherein, as at least part of outputting the first light, the processor is further configured to: output a second light by using the second light emitter when the first light reflected by the external object satisfies a designated condition, and determine proximity based on at least light of the second light that collides is reflected by the external object. 
	In a similar field of endeavor of touch screen devices Klinghult discloses 	wherein, as at least part of outputting the first light, the processor is further configured to: 
		output a second light by using the second light emitter when the first light reflected by the external object satisfies a designated condition ([0006] and [0014]), and
		determine proximity based at least on light of the second light that is reflected by the external object (fig.8, step 841). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Zhang, Li and Smith by specifically providing a processor, as taught by Klinghult, for the purpose of providing details of the specific structure used for interpreting the data from the light receiver. 

Claims 2, 4-6, 8, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Li, Smith, Zhang ‘321and Klinghult further in view of Yoon et al. (United States Patent Application Publication 2018/0045827 hereinafter referred to as Yoon). 

Regarding claim 2, Zhang fails to disclose further comprising a light transmission support member disposed on a rear surface of the display panel, wherein the light receiver is disposed on a rear surface of the display panel, wherein the light receiver is disposed in a recess or an opening formed on a portion of the light transmission support member.  
In a similar field of endeavor of touch screens Klinghult further discloses further comprising a light transmission support member (fig.7A and [0080], lines 12-14, surface 819 printed circuit board or transparent substrate of a liquid crystal display) disposed on a rear surface of the display panel (fig.7A),

Yoon discloses wherein the light receiver is disposed in a recess or an opening formed on a portion of the light transmission support member ([0104]). 
Klinghult discloses a printed circuit board or substrate however Klinghult is silent as to having a recess on the substrate. In a similar field of endeavor of display devices Yoon discloses a box shape in which the light emission unit and the light reception unit are disposed. Inserting the box of Yoon on the substrate of Klinghult would involve simple rearrangement of parts. 

Regarding claim 4, Zhang fails to disclose further comprising a light shielding member disposed between the light receiver and the first light emitter. 
In a similar field of endeavor of touch screen devices, Klinghult further discloses further comprising a light shielding member ([0044] and fig.3A, protective layer 301a) 
However Klinghult fails to disclose the light shielding member disposed between the light receiver and the first light emitter. 
Yoon discloses the light shielding member disposed between the light receiver and the first light emitter ([0105] and fig.4a). 
Klinghult discloses a light shielding member however Klinghult is silent as to the light shielding member being disposed between the light receiver and the first light emitter. In a similar field of endeavor of display devices Yoon discloses an optical absorbing material which is between the light receiver and the first light emitter. 

Regarding claim 5, Zhang fails to disclose further comprising a light shielding member disposed between the display panel and the first light emitter. 
In a similar field of endeavor of touch screen devices, Klinghult further discloses further comprising a light shielding member ([0044] and fig.3A, protective layer 301a) 
However Klinghult fails to disclose the light shielding member disposed between the display panel and the first light emitter.

Klinghult discloses a light shielding member however Klinghult is silent as to the light shielding member disposed between the display panel and the first light emitter. In a similar field of endeavor of display devices Yoon discloses an optical absorbing material which is between the display panel and the first light emitter. 

Regarding claim 6, Zhang fails to disclose wherein a lens is disposed above the first light emitter to control a direction of the first light.
Yoon discloses wherein a lens (fig.1, first light guide lens unit 140-1) is disposed above the first light emitter ([0054] and fig.1) to control a direction of the first light ([0054] and fig.1). 
Zhang and Yoon are in a similar field of endeavor of touch input devices. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Zhang by specifically providing wherein a lens is disposed above the first light emitter to control a direction of the first light, as taught by Yoon, for the purpose of improving sensing range as disclosed at [0035] of Yoon. 

Regarding claim 8, Zhang fails to disclose wherein the second light emitter is further configured to output the second light when the detected first reflected light satisfies a designated condition, and wherein the light receiver is further configured to detect a second reflected light, the second reflected light comprising the second light reflected by the external object. 
In a similar field of endeavor of touch screen devices, Klinghult further discloses wherein the second light emitter is further configured to output the second light when the detected first reflected light satisfies a designated condition (fig.8, step 837). 
However Klinghult fails to disclose wherein the light receiver is further configured to detect a second reflected light, the second reflected light comprising the second light reflected by the external object. 

Klinghult and Yoon are in a similar field of endeavor of display devices. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Zhang by specifically providing wherein the light receiver is further configured to detect a second reflected light, the second reflected light comprising the second light reflected by the external object, for the purpose of sensing the proximity or motion of a user’s body as disclosed at [0065], lines 2-4 of Yoon. 

Claims 13, 14 and 16 are within the scope of claims 4, 6 and 8 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are moot because the arguments do not apply to the new reference combinations including the new reference of Zhang ‘321 being used in the current rejections. Please refer to rejections above for full detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Land et al. (US PGPub 2014/0252209) discloses a sensing device (fig 1A) and the sensing device 412 within the mobile device 400 (fig. 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693